Laughlin, J.:
The Mullin Film Service was a domestic corporation having its principal office in the city of Syracuse, N. Y.; and by a contract negotiated and made in the city of Rochester, N: Y., it rented to the defendant certain films to he delivered to and used by her at her theatre in the latter city. The action is on an assigned claim for rent of films alleged to be due and owing under said contract. The defense interposed is that the films on which rental is claimed to he due were found on delivery not to he according to the contract, and were returned, and that the contract was on that ground rescinded. The terms of the contract, which was negotiated and made in Monroe county and to he performed there, as well as the performance thereof, *442are controverted. On conflicting affidavits with respect tó the convenience of the material' witnesses, these are deemed important conditions and, on the facts here. presented, require that the place of trial should lie changed to Monroe county.
It follows, therefore, that the order should he reversed, with ten dollars costs and disbursements, and the' motion granted, with ten dollars costs.
Ingraham, P. J., McLaughlin,- Clarke and Scótt, JJ., concurred. ■ v 1
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.